El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Domingo Yeccbini y Crescioni obtuvo de la Corte de Dis-trito de Ponce con fecba 23 de abril de 1914 sentencia por la que se declaró que babía justificado el dominio de dos fin-cas, siendo la señalada con el número 2 la siguiente:
“Rustica. — Extensión de terreno denominada ‘Las Marías’ que radica en el barrio de Jagua-Pasto, sitio del Junco, término municipal de Guayanilla, en colindancia por el Este con la finca denomi-nada Las Quiebras y terrenos de Don Elpidio de Mier, por el Oeste con el río Jagua-Pasto y terrenos de Andrés Barbot, por el Norte con el río Bonito y tierras de la Sucesión Emmanuelli y por el Sur con finca de Yictorio Rivera y Francisco Buen Cristiano. Tiene de cabida la finca que se describe 300 cuerdas, equivalentes a 117 hec-táres, 91 áreas y 20 centiáreas, siendo toda de montes y malezas.”
De la propia sentencia aparece que esa finca la adquirió Yeccbini en esta forma: 150 cuerdas por remate en cobro de contribuciones adeudadas, cuyo remate tuvo lugar el día 15 de octubre de 1906 y 150 cuerdas también por remate en cobro de contribuciones en 21 de noviembre de 1907, siendo todas las contribuciones adeudadas por Don Antonio S. Ferrer, anterior dueño de las 300 cuerdas, quien las poseyó por espa-cio de 25 años siendo la posesión de todos los anteriores due-ños y de Yeccbini a título de dueño, quieta, pública, pacífica y no interrumpida.
Presentado ese documento en el registro de la propiedad para su inscripción, el Registrador de Ponce estampó en él la siguiente nota:
“Inscrito el documento que precede en cuanto a la finca número uno, al folio 82 del tomo 18 de Guayanilla, finca número 814, ins-cripción primera, y en cuanto a la número dos' se denegó la inscrip-ción por figurar inscrita a favor de Francisco Micbeli y Paoli y en su lugar se tomó anotación preventiva por el término de ciento veinte días, al folio 146 vuelto del tomo Io. de Guayanilla, finca número 9 duplicado, anotación letra D.”
*235Contra esa nota, y en el particular que deniega la inscrip-ción de la finca número 2, lia interpuesto Domingo Veccliini Crescioni el presente recurso gubernativo, presentando en su apoyo un alegato para demostrar que esa finca no se halla inscrita a favor de Francisco Micheli y Paoli. Por su parte el registrador se ha limitado a enviarnos una certificación de las inscripciones correspondientes a la finca de Micheli.
De tal certificación resulta que en 2 de junio de 1880 se inscribió por primera vez a favor de Francisco Subirá por compra hecha a Juan A. Negroni una finca de 300 cuerdas, de las cuales 170 a 200 estaban plantadas de café nuevo y algunas otras de platanales, siendo lo demás de monte vir-gen y contiene casa de vivienda ranchón grande para peonaje, úna tahona de madera, una máquina para descascarar, café, secaderas para el mismo y otros accesorios, describiéndose la finca como nombrada “Juncos,” situada en el lugar del mismo nombre, barrio del Pasto y término de Guayanilla, y no expre-sándose otros linderos respecto de ella' sino que colindaba con la quebrada nombrada de Guilarte, la cuchilla de igual nombre, los terrenos de Don Pascual Negroni y otros que han sido baldíos y no se expresaron los rumbos de esos lin-deros.
La inscripción segunda hecha el día siguiente 3 de junio, es a favor de Don Juan Ferrer por declaración que hizo Don Francisco Subirá de que había comprado para dicho señor, sin hacerse nueva descripción.
La inscripción tercera hecha en 24 de julio de 1880 y por la cual Don Juan A. Negroni compró en remate ía expresada finca de Juan Ferrer, contiene una nueva descripción de la finca que perdura en las inscripciones subsiguientes. En esa inscripción se describe la finca como estancia denominada “María” antes conocida con el nombre de “Juncos” barrio del “Pasto,” sitio de Juncos en el término del pueblo de Guayanilla, colindando por el Norte con Don Agustín Emma-*236nuelli, por el Sur con terrenos de Don Acisclo Subirá y. otros de Don Oliviero Dicardi, por el Este con Don Antonio Sergio Ferrer y la Sucesión de Don Julián Hurtado y por el Oeste Don Pascual Negroni, plantada en su mayor parte de café y el resto de platanales y monte virgen con casa de vivienda, granero, tahona y máquina de descascarar café.
Por la inscripción cuarta de 9 de agosto de 1880, Negroni hipoteca esa finca a Don Antonio Sergio Perrer, cuya hipoteca se cancela en 1881 por la inscripción quinta.
En 11 de junio de 1881 se hace la inscripción sexta por la cual Francisco Micheli y Paoli compra la finca a Juan A. Negroni; en el mismo día se hace la inscripción séptima de hipoteca de Micheli a Negroni por parte del precio de la venta y cuatro días después se verifica la inscripción octava por la cual el acreedor hipotecario Negroni cede parte de su acreencia a Don Antonio Sergio Perrer.
En los asientos referentes a esa finca hay varias anota-ciones siendo la letra A referente a la cancelación de un embargo que existía cuando se hizo la inscripción primera; la letra B, de 1884, se refiere a un embargo hecho en la finca por la Alcaldía de Gruayanilla para cobrarse contribuciones debidas por Francisco Micheli; la C fechada en 17 de sep-tiembre de 1906 hace referencia a un mandamiento de embargo librado por el Colector de Rentas Internas de Gruayanilla para cobrar contribuciones debidas a Don Antonio Sergio Perrer y en el que se describe la finca que ha de ser em’bargada deno-minándola “María,” radicada en el barrio de Jagua del Pasto, sitio denominado de Juncos del término municipal de Gruaya-nilla, con cabida de 150 cuerdas de terrenos dedicados a male-zas y sin ninguna clase de cultivos las que lindan por el Norte ¡con terrenos del municipio,. por el Sur con Pictorio Rivera, por el 'Este con la hacienda Quichas de los Sres. Perrer, y por el Oeste con el río y del otro lado del río con Andrés Bar-bot hoy María Lag’una de Dapena siendo su valor de $150. *237Esta anotación de embargo fue denegada por el registrador porque la finca descrita en el mandamiento no aparece ins-crita a nombre del deudor, pero tomó anotación preventiva en la finca de que venimos haciendo mención, por si pudiera ser la finca embargada parte de la en que hace la anotación.
La última anotación, que es la marcada D, se refiere a la negativa de inscripción que motiva el presente recurso.
En vista de estos antecedentes, la única cuestión propuesta por el recurrente y que fiemos de resolver es si fiay identidad entre la finca inscrita en el Registro de la Propiedad de Ponce a favor de Francisco Micfieli Paoli y la que trata de inscribir Veccfiini Creseioni, pues «i se trata de una misma finca enton-ces no es posible revocar la nota denegatoria del registrador.
Las fincas, lo mismo rústicas que urbanas, se distinguen unas de otras por ciertas' circunstancias que las particulari-zan y por esto y a ese fin el artículo 9o. de la Ley Hipotecaria en relación con el 63 del reglamento para su ejecución exigent, con respecto a las fincas rústicas, que en su inscripción se exprese su naturaleza y el nombre con que sea conocida así como su situación, que se determinará expresando el tér-mino, partido o cualquier otro nombre con que sea conocida, en el lugar en que se hallare, y también sus linderos por los cuatro puntos cardinales. Siendo estas circunstancias las principales para distinguir una finca rústica de otra y también para conocer su identidad, nuestro trabajo en el presente caso fia de ser examinar esas circunstancias en una y otra finca, para, poder llegar a la conclusión de si se trata de una misma finca o de predios distintos.
La descripción que de la finca obrante en el registro se hace en la inscripción tercera es la que debemos tener pre-sente, pues no fia sido modificada por las inscripciones pos-teriores, todas las cuales fian hecho referencia a ella, y por tanto es esa inscripción 1a- que debemos comparar con la que se hace en el documento que declara el dominio de Veccfiini *238respecto a la finca número 2. La descripción gráfica de ambas fincas es la siguiente:



Ambas fincas tienen una cabida de 300 cuerdas: las dos parecen tener el mismo nombre, dado que una se llama María y la otra Las Marías, se bailan en el mismo término municipal de G-uayanilla, ambas parecen estar en el mismo sitio de “Juncos” aun cuando en la del registro se dice “sitio de Juncos” y la de Yeccbini dice “sitio del Junco”; y es posible que las dos se bailen en el mismo barrio ya que en'un documento se dice que está en el barrio de Jagua-Pasto mien-tras que en el. Registro se consigna que es barrio “Pasto.” Podemos concluir que ambas fincas se bailan en el mismo tér-mino municipal, en el mismo sitio, en el mismo barrio y que tienen el mismo nombre dadas las pequeñas diferencias entre unos nombres y otros. Réstanos aborá ver si a pesar de esto son las mismas fincas.
Desde luego encontramos una diferencia notable en cuanto a la clase de terreno que comprenden una y otra, pues mien-tras la finca del registro demuestra claramente que se trata de una hacienda de café, cultivada en su mayor parte, con edi-ficios y que ba sido objeto de operaciones por muchos miles de pesos, la finca a que se refiere el expediente de dominio es de malezas y pastos, lo que la distingue notablemente por esta circunstancia de la otra finca. Además, el único colin-dante que puede ser común entre las .dos es Agustín Emma-*239nuelli por el Norte en la finca del registro, y la Sucesión Em-manuelli por el mismo rumbo en la del expediente de dominio, pero todos los demás colindantes por los otros rumbos son distintos y no bay uno solo que coincida, por lo que si bien entendemos que ambas fincas están en el mismo término, barrio y partido, no podemos concluir en vista de la diferencia radical que bay entré colindantes, que se trata de la misma finca, y bien .pudiera ser que la finca de Vecchini, adquirida de Antonio Sergio Ferrer, sea la que se baila al Este de la que figura en la inscripción tercera, ya que según ésta, Antonio Sergio Ferrer colinda con ella por ese punto, y porque pudiera suceder que Agustín Emmanuelli, colindante por el Norte según el registro, lo fuera también por el Norte de la que pro-cede de Antonio Sergio Ferrer, que tiene por ese sitio a la Sucesión Emmanuelli.
Lo que parece haber llevado al registrador a la conclu-sión expresada en su nota es la anotación letra O verificada en virtud del embargo decretado por el Colector de Eentas de Guayanilla en 1906, y cuya descripción gráfica es la si-guiente :



Por ella vemos que tiene algunos colindantes iguales a los que se mencionan en la declaración de dominio tales como Victorio Eivera por el Sur y el río y Andrés Barbot por el Oeste, pero no podemos tener en cuenta esa descripción por-que no sólo está hecha por una tercera persona extraña a la que figura como dueña en el registro, sino también porque el registrador negó la anotación de embargo que interesaba el colector, porque la finca que describe no aparecía inscrita *240a nombre de Antonio Sergio Ferrer contra quien se dirigió el procedimiento de apremio, y el único motivo que tuvo para consignar la nota denegatoria de la anotación en el predio de Micbeli Paoli fué por si la finca embargada pudiera ser parte de la de dicbo señor.
En vista de lo expuesto, tenemos que concluir que con los elementos que el registrador tuvo a la vista y tenemos noso-tros, no pudo llegar y no llegamos nosotros tampoco a la con-clusión de que en este caso se trata de inscribir a nombre de Vecchini una finca que ya está inscrita a nombre de Micheli Paoli, por cuya razón debe ser revocada la nota recurrida debiendo procederse a la inscripción solicitada por el recu-rrente con respecto a la finca número dos.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.